COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-401-CR


JUAN CARLOS FLORES                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      After Appellant Juan Carlos Flores pled guilty pursuant to a plea bargain

to burglary of a habitation, the trial court placed him on five years’ deferred

adjudication community supervision and imposed a $500 fine. Less than a year

later, the State filed a petition to proceed to adjudication and amended it about

six months later. Appellant entered an open plea of “true-but” to the State’s




      1
          … See Tex. R. App. P. 47.4.
allegations in the petition that he had violated the conditions of his community

supervision by using marijuana and by failing to complete counseling and “not

true” to the allegation that he had committed a new offense. The trial court

found all three allegations true, adjudicated Appellant’s guilt, and sentenced him

to five years’ confinement.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief.3 This court afforded Appellant the opportunity to file a brief

on his own behalf, but he did not.

      Once an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, we are obligated to undertake an independent examination of the

record and to essentially rebrief the case for the appellant to see if there is any




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
      … See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth
1995, no pet.).

                                        2
arguable ground that may be raised on his behalf.4 Only then may we grant

counsel’s motion to withdraw.5

     We have carefully reviewed the record and counsel’s brief. We agree

with counsel that the appeal is wholly frivolous and without merit. We find

nothing in the record that might arguably support the appeal. 6 Consequently,

we grant the motion to withdraw and affirm the trial court’s judgment.




                                               PER CURIAM

PANEL: DAUPHINOT, J.; CAYCE, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 18, 2009




     4
      … Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays, 904 S.W.2d at 923.
     5
      … See Penson v. Ohio, 488 U.S. 75, 83–84, 109 S. Ct. 346, 351–52
(1988).
     6
         … See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).

                                      3